This was an action brought against the plaintiffs in certiorari, who were the defendants before the justice, to recover the amount of a sealed bill given by one Robert Montgomery, to the intestate, dated the 4th October, 1791, and alledged to have been indorsed by the plaintiffs’ intestate, James Harris, in his life timé, to the defendants below, who set out in their state of demand, that they had prosecuted Montgomery, and could not recover the money; and thereupon came back on Harris in his life-time, who refused to pay, and now on his administrators, he being dead. The bill was for 822 77, to which they added fourteen years interest, making in all, §45 55, for which sum, lacking five cents, the jury found a verdict in their favor. Tiie Court were clearly of opinion, that the defendants in error [*] were not entitled to recover against the administrators of Harris, and
Reversed the Judgment.*

See Garretsie vs. Van Ness, Ante. *20.